Title: November [1799]
From: Washington, George
To: 




1. Morning clear. A little breeze from the northward. Mer. at 55. Clear all day, & calm in the Afternoon. Mr. Craik went away after Breakfast. Mer. 49 at Night.
 


2. Morning clear. Mer. at 45. Wind at So. Wt. Afternoon a little hazy with indications of Rain. Mr. Jno. Fairfax (formerly an overseer of mine) came here before dinner and stayed all Night.


   
   John Fairfax resigned from GW’s employ in Dec. 1790 and settled in Monongalia County, where he became a justice of the peace in 1794 and later represented that county in the Virginia House of Delegates (1809–10, 1814–15). His first wife, Mary Byrne, of Virginia, bore him two sons, and his second wife, Anne Lloyd Franklin, of Charles County, Md., bore him two more, one of whom was named George Washington Fairfax.



 


3. Morning Cloudy. Wind at No. Et. & Mer. at 42. Clear Evening. Mer. at 42. Mr. Valangin came to dinner.
 



4th. Morning clear—Wind (though but little of it) No. Wt. and Mer. 34. A very large & white frost—remarkably clear & fine all day and nearly calm. Mer. 50 at Night. A Mr. Teakle from Accomack County dined here & returned as did Doctr. Craik. Mr. Lear returned from Berkeley.


   
   mr. teakle: There were several families named Teackle in Accomack County. This is probably either John Teackle of Kegotank or John Teackle of Craddock.



 


5th. Morning and the whole day calm—clear & pleasant. Set out on a trip to Difficult-run to view some Land I had there & some belonging to Mr. Jno. Gill who had offered it to me in discharge of Rent which he was owing me. Dined at Mr. Nicholas Fitzhughs and lodged at Mr. Corbin Washingtons.

	
   
   difficult-run: On his 15 Oct. visit John Gill offered to sign over some of his own land on Difficult Run to pay back rents he owed to GW (GW to Gill, 19 Oct. 1799, NN: Washington Papers; GW to Charles Little, 20 Nov. 1799, DLC:GW).



   
   Corbin Washington had lived for many years at Walnut Farm, originally a part of the Bushfield farm in Westmoreland County, but by October 1799 was living at a home called Selby in Fairfax County (WAYLAND [1]John W. Wayland. The Washingtons and Their Homes. 1944. Reprint. Berryville, Va., 1973., 125).



 


6. Set out from thence after 8 Oclk. being detained by sprinkling Rain, & much appearance of it until that hour. Reached Wiley’s Tavern near Difficult Bridge to Breakfast and then proceeded to Survey my own Land. The day clearing & the weather becoming pleasant.

   
   
   wiley’s tavern: James Wiley was licensed by Fairfax County to keep a tavern from as early as 1790 until at least the second decade of the nineteenth century. For many years his tavern was located on the south side of the bridge over Difficult Run. This tavern may be the “Shepherd’s Tavern” referred to by GW in 1784 (Fairfax IndexEdith Moore Sprouse, ed. A Surname and Subject Index of the Minute and Order Books of the County Court, Fairfax County, Virginia, 1749–1800. Fairfax County History Commission. Fairfax, Va., 1976., 2:35; HARRISON [1]Fairfax Harrison. Landmarks of Old Prince William: A Study of Origins in Northern Virginia. Berryville, Va., 1964., 570; see entry for 1 Sept. 1784, n.1). my own land: See entry for 1 Sept. 1784, n.1.



 


7. Weather remarkably fine. Finished Surveying my own Tract & the Land belonging to Gill—returning, as the Night before to Wileys Tavern.

	
   
   John Gill’s land lay on both sides of Difficult Run near the bridge. For this surveying GW brought along a surveyor and several local residents to help find old boundary markers (GW to John Gill, 12 Nov. 1799, DLC:GW).



 


8. Morning very heavy and about 9 oclock it commenced Raining which it continued to do steadily through the day—notwithstanding which I proceed to ascertain by actual measurement the

qualities. This being finished betwn. 12 & 1 oclock I returned to Wiley’s Tavern & stayed there the remainder of the day.


   
   the qualities: GW was unimpressed by Gill’s land. The 85 acres Gill specifically was offering GW were “not only extremely hilly & broken, but much worn and gullied. The (uninhabited) house thereon, is tumbling down, the Fence around the field is in ruins; and . . . no part of the land within less than 80 rod of mine” (GW to John Gill, 12 Nov. 1799, DLC:GW). GW made a counterproposal but died before any agreement was reached.



 


9. Morning & whole day clear warm & pleasant. Set out a little after 8 Oclock. Viewed my building in the Fedl. City. Dined at Mr. Laws & lodged at Mr. Thos. Peter’s.
 


10. Still remarkably fine, clear & pleasant; Wind Southerly; Returned home about Noon. Mr. Law, Mr. Barry Mr. White & Doctr. Thornton came to Dinner & stayed all Night. Mer. 55 at Night.
 


11. Morning a little lowering & wind Southerly. Mer. 55 at Night. The Gentlemen above mentioned went away after breakft.
 


12. It rained a little in the Night & this Morning. Mer. at 50—But the Wind getting to No. Wt. it turned cold but did not clear (although it ceased raining about 10 Oclock), until afternoon. Mer. 42 at Night.
 


13. Morning clear—Wind at No. W. and Mer. 36. Clear all day & Wind fresh, but not cold. Mer. 42 at N.
 


14. Morning foggy—or rather Smoaky. Wind (tho’ but little of it) Southerly and Mer. at 40. About 9 it came out at No. Wt. & blew pretty fresh. Mr. Valangen came to dinner & stayed all night.
 


15. Morning very smoaky—but little wind and Mer. at 39. Calm all day. Rode to visit Mr. now Lord Fairfax who was just got home from a Trip to England. Retd. to dinner.


   
   While in England, Bryan Fairfax applied for certification as eighth Baron Fairfax of Cameron, succeeding his deceased cousin Robert Fairfax (d. 1793), seventh Baron Fairfax of Cameron. In May 1800 his claim was accepted by the House of Lords.



 


16. Clear & calm all day. Mer. at 42 in the morning & 52 at Night. Doctr. Craik came here in the afternoon on a visit to sick people.
 



17. A very heavy & thick fog—morning calm, & Mer. at 41. About 2 oclock the Sun came out and the afternoon was pleasant. Went to Church in Alexandria & dined with Mr. Fitzhugh. On my return fd. young Mr. McCarty here on his way back from the Federal City. Young McCarty came to Dinr.
 


18. Morning clear with the Wind very fresh from the Southward and Mer. at 48. Cloudy afterwards, with Rain from No. Wt. abt. 3 or 4 oclock. Mer. 58 at highest and 50 at Night.
 


19. Morning clear & wind fresh & cold from No. Wt. Mer. at 40—at highest 46 and at Night 33.
 


20. Morning clear & cold. Wind at No. Wt. and Ice. Mer. at 27. Calm in the afternoon & Mer. 34 at Night. Mr. McCarty went away after breakfast and Mrs. Summers—Midwife for Mrs. Lewis came here abt. 3 Oclk.
 


21. Morning perfectly clear & calm. A remarkably white hoar frost and Mer. at 30—but little wind all day. Mer. 41 at Night. Mrs. Stuart and the two eldest Miss Stuarts came here to dinner.
 


22. Morning a little lowering & raw, with appearances of Snow. Mer. at 41 and Wind Southerly. Clear afternoon & calm. Colo. Carrington & Lady came in the afternn.

   
   
   Lt. Col. Edward Carrington was married to Elizabeth Jaquelin Ambler Brent (1765–1842), daughter of Jaquelin Ambler (1742–1798) and Mary Burwell Ambler. She was the widow of William Brent, Jr. (c.1755–1785), son of William Brent (1733–1782) of Richland, Stafford County.



 


23. Early morning, had much the appearance of Snow; Wind Southerly and Mer. at 40. Clear & mild afterwards. Mer. 54 at Night. Colo. Carrington & Lady went away after Breakfast. Doctr. Craik came to dinner & Doctr. Stuart at Night.
 


24. Morning calm & clear. Mer. at 41. Fresh Southerly wind afterwards with great appearances of Rain. Mer. 58 at Night.
 


25. A little rain had fallen in the night. Morning cloudy. Wind brisk from the Southward and Mer. at 52. After 10 oclock the Clouds dispelled, and it became a clear & pleasant day. Mer. 50 at Night. Doctr. Craik & Doctr. Stuart both went away after Breakfast.
 



26. Morning clear. Mer. at 31—wind at No. Wt. Cold & fresh all day. Mer. 30 at Night.
 


27. Morning clear—Wind Southerly and Mer. at 30. Wind, and appearances of Clouds afterwards, variable. Mer. 34 at Night. Doctr. Craik who was sent for to Mrs. Lewis (& who was delivered of a daughter abt.  oclock in the forenoon) came to Breakfast & stayed [to] dinner. Mr. Dublois dined here, and both went away afterwards.


   
   Eleanor Parke (Nelly) Custis Lewis’s daughter was named Frances Parke Lewis (d. 1875). dublois: probably Lewis Deblois.



 


28. Morning Cloudy—Wind Southerly and Mer. at 32. About 2 oclock it began to rain & continued to do so all the afternoon. Mer. 33 at Night. Colo. & Mrs. Carrington came to Dinner.
 


29. Morning until about 9 Oclock Snowing—but not to lay on the grd. Mer. at 33 and wind at No. Wt. but neither hard nor cold. Afterwards it increased & turned colder. Young D. McCarty came to dinner and Mr. Howell Lewis & wife after dinner.


   
   Howell Lewis’s wife was Ellen Hackley Pollard Lewis (1776–1859).



 


30. Morning cloudy—but no appearance of Rain. Wind So. W. but soon Shifted to No. Wt. Mer. at 24 in the morning & 31 at Night. Colo. & Mrs. Carrington went away after B[reakfas]t.
